



CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (“Agreement”) dated as of November 15, 2016, is
entered into by and between Black Hills Corporation (“Company”) and
______________ (“Employee”).


1.
RECITALS.



The Board of Directors of the Company (“Board”) has determined that it is in the
best interests of the Company and its shareholders to encourage the Employee’s
full attention and dedication to the Company currently and in the event of any
threatened or pending Change in Control (as defined below). Therefore, in order
to accomplish these objectives, the Board has caused the Company to enter into
this Agreement.


2.
DEFINITIONS.



“AFFILIATE” shall have the meaning ascribed to such term in rule 12b-2 of the
General Rules and Regulations of the Exchange Act.


“BENEFICIAL OWNER” or “BENEFICIAL OWNERSHIP” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.


“CAUSE” means those events or conditions described in subsections 9(a)(1) and
(2).


“CHANGE IN CONTROL” shall mean any of the following events:


(a)The acquisition in a transaction or series of transactions by any Person of
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the then outstanding shares of common stock of the Company; provided,
however, that for purposes of this Agreement, the following acquisitions will
not constitute a Change in Control: (A) any acquisition by the Company; (B) any
acquisition of common stock of the Company by an underwriter holding securities
of the Company in connection with a public offering thereof; and (C) any
acquisition by any Person pursuant to a transaction which complies with
subsections (c)(i), (ii) and (iii);


(b)Individuals who, as of December 31, 2015 are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company’s common shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest;





--------------------------------------------------------------------------------







(c)Consummation, following shareholder approval, of a reorganization, merger, or
consolidation of the Company, or a sale or other disposition of all or
substantially all of the assets of the Company (each a “Business Combination”),
unless, in each case, immediately following such Business Combination, all of
the following have occurred: (i) all or substantially all of the individuals and
entities who were beneficial owners of shares of the common stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding shares of the entity resulting from the Business Combination or
any direct or indirect parent corporation thereof (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
(1) or more subsidiaries) (the “Successor Entity”) (ii) no Person (excluding any
Successor Entity or any employee benefit plan or related trust, of the Company
or such Successor Entity) owns, directly or indirectly, thirty percent (30%) or
more of the combined voting power of the then outstanding shares of common stock
of the Successor Entity, except to the extent that such ownership existed prior
to such Business Combination; and (iii) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination or
any direct or indirect parent corporation thereof were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such Business Combination; or


(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with subsections (c)(i), (ii), and (iii) above.


(e)A Change in Control shall not be deemed to occur solely because any Person
(the “Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Common Stock as a result of the acquisition of
Common Stock by the Company which, by reducing the number of shares of Common
stock then outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Persons, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Common Stock by the Company, and after such stock acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional Common Stock
which increases the percentage of the then outstanding Common Stock Beneficially
Owned by the Subject Person, then a Change in Control shall occur.


(f)A Change in Control shall not be deemed to occur unless and until all
regulatory approvals required in order to effectuate a Change in Control of the
Company have been obtained and the transaction constituting the Change in
Control has been consummated.


“CODE” means the Internal Revenue Code of 1986, as amended.


“DISABILITY” means a physical or mental infirmity because of which Employee is
receiving benefits under the Company sponsored long-term disability plan in
which the Employee participates.


“DISABILITY DATE” means the date subsequent to a Change in Control on which the
Employee is determined to have a Disability.





--------------------------------------------------------------------------------







“EFFECTIVE DATE” means the first date on which a Change in Control occurs. The
Effective Date does not occur and no benefits shall be paid under this Agreement
if for any reason the Employee is not an employee of the Company on the day
prior to the Effective Date.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.


“GOOD REASON” means those events or conditions described in subsections 9(c)(i)
through (vi) below.


“NONQUALIFIED DEFERRED COMPENSATION PLAN” means the Company’s
Nonqualified Deferred Compensation Plan as amended and restated effective
January 1, 2011, and as amended or replaced from time to time thereafter prior
to the Effective Date.


“NOTICE OF TERMINATION” means a notice which indicates the specific termination
provision in this Agreement, if any, relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provisions so indicated. Any
purported termination by the Company or Employee shall be communicated by
written notice of termination to the other.


“OMNIBUS INCENTIVE COMPENSATION PLANS” means the incentive compensation plans
known as the “Black Hills Corporation 2015 Omnibus Incentive Compensation Plan”
as effective April 28, 2015, and the “Black Hills Corporation 2005 Omnibus
Incentive Compensation Plan” as effective May 25, 2005, and as the plans are
amended or replaced from time to time thereafter prior to the Effective Date.


“2005 PENSION EQUALIZATION PLAN” means the Company’s 2005 Pension Equalization
Plan as in effect on January 1, 2008 and as amended or replaced from time to
time thereafter prior to the Effective Date.


“PENSION PLAN” means the Company’s tax qualified defined benefit pension plan as
amended and restated effective October 1, 2000, and as amended from time to time
thereafter prior to the Effective Date.


“PERSON” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).


“PROTECTION PERIOD” means the time period beginning on the Effective Date and
which shall expire on the second anniversary of the Effective Date; provided,
that the Protection Period shall in no event extend beyond the first day of the
month following the month in which the Employee attains age 65, if Employee is
an executive officer of the Company on the Effective Date.





--------------------------------------------------------------------------------







“RELATED COMPANY” means any business organization or legal entity that directly
or indirectly, controls, is controlled by or is under common control with the
Company. For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by”, and “under common control with”) includes
the possession, direct or indirect, of the power to vote 50 percent or more of
the voting equity securities, membership interest, or other voting interest, or
to direct or cause the direction of the management and policies of such business
organization or other legal entity, whether through the ownership of voting
equity securities, membership interest, by contract, or otherwise.


“RESTORATION PLAN” means the Company’s Restoration Plan as in effect on January
1, 2008 and as amended or replaced from time to time thereafter prior to the
Effective Date.


“RETIREE HEALTHCARE PLAN” means the Company’s Retiree Healthcare Plan as amended
and restated effective January 1, 2015, and as further amended from time to time
thereafter prior to the Effective Date.


“RETIREMENT SAVINGS PLAN” means the Black Hills Corporation Retirement Savings
Plan (401K) as amended and restated effective January 1, 2016, and as further
amended from time to time thereafter prior to the effective date.


“SEVERANCE COMPENSATION” means the Employee’s base salary and annual incentive
target on the date of the Change in Control.


“SUBSIDIARY” means any corporation, partnership, limited liability company,
joint venture, or other entity in which the Company has a majority voting
interest.


“SUCCESSOR EMPLOYER” means any Successor Entity (as defined in the definition of
“Change in Control” herein) or any other successor in interest or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) of
the business and/or assets of the Company.


“TERMINATION DATE” means the date, subsequent to the Effective Date, of the
Employee’s separation from service (as defined for purposes of Code Section
409A) with the Company and all Related Companies.


“WELFARE BENEFITS” means the Black Hills Corporation Medical and Dental Plan,
the Black Hills Corporation Flexible Benefit Plan, and the Black Hills
Corporation Employee Life and Long-Term Disability Plan, and the Short-Term
Disability Plan, as the plans and the terms and conditions thereof exist on the
day prior to the Effective Date. Following the Employee’s Termination Date, the
term Welfare Benefits shall not include a “flexible spending arrangement”
(within the meaning of Proposed Regulation Section 1.125-5(a) or subsequent
authoritative guidance).


3.
TERM OF AGREEMENT.



The Term of this Agreement shall commence on the date of execution and shall
continue in effect until November 15, 2019. If no Change in Control shall have
occurred during the Term, this Agreement shall expire. If a Change in Control
occurs during the Term, this Agreement shall remain in effect for full
performance according to its terms. Upon expiration of this Agreement, the
Company, by action of its Board of Directors, may elect to renew or not renew
this Agreement, or may offer to renew the Agreement subject to modifications of
any term or condition, at its discretion. The Board of Directors may, in its
discretion, terminate this Agreement prior to the expiration of the Term, in the
event that Employee, for any reason, ceases to be employed with the Company in a
position as an executive officer within the meaning of the Exchange Act.





--------------------------------------------------------------------------------







4.
EMPLOYMENT.



Subject to the provisions of this Agreement, during the Protection Period the
Company agrees to continue to employ the Employee and the Employee agrees to
remain in the employ of the Company. During the Protection Period, the Employee
shall be employed at a position substantially similar to Employee’s position
prior to the Change in Control or in such other capacity as may be mutually
agreed to in writing by the parties. Employee shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons situated in a similar capacity.


During the Protection Period, excluding periods of vacation, sick leave or
another approved leave of absence, Employee agrees to devote full attention and
time during usual business hours to the business and affairs of the Company to
the extent necessary to discharge the responsibilities assigned to Employee
hereunder. It is expressly understood and agreed that to the extent that any
civic, charitable or industry-related activities have been conducted by Employee
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of Employee’s responsibilities to the Company. In addition, if Employee serves
on a public Board of Directors prior to the effective date, the Employee shall
retain the right to continue to serve on that particular Board.


5.
COMPENSATION.



During the Protection Period, the Company agrees to pay or cause to be paid to
Employee Annual Compensation at a rate at least equal to the highest rate of the
Employee’s Annual Compensation as in effect at any time within one year
preceding the Effective Date, and as may be increased from time to time. Such
Annual Compensation shall be payable in accordance with the Company’s customary
practices applicable to its officers and employees. For purposes of this
Agreement, Annual Compensation shall mean all of the following compensation paid
to the Employee by the Company during a calendar year including: (a) base
salary, targeted annual incentive bonus, targeted long-term incentive grants and
awards; and (b) Company Matching Contributions and Company Retirement
Contributions or other benefits payable under the Retirement Savings Plan and
Supplemental Matching Contributions, Supplemental Retirement Contributions and
Supplemental Target Contributions under the Nonqualified Deferred Compensation
Plan.


6.
EMPLOYEE WELFARE AND PENSION BENEFITS.



During the Protection Period, the Company or the Successor Employer shall
provide to the Employee the Welfare Benefits (including Retiree Healthcare Plan
credits for purposes of this Section 6) and the Pension Plan, including
supplemental medical insurance, travel accident insurance, short-term
disability, long-term disability or life insurance benefits, or other
substantially similar employee welfare and pension benefits, but in no event on
a basis less favorable in terms of benefit levels and coverage than the Welfare
Benefits and the Pension Plan. Subsequent to the Protection Period, the Company
or Successor Employer shall provide to the Employee ongoing Welfare Benefits
(whether in active or subsequent inactive status) under terms at least as
favorable as provided to other Company or Successor Employer employees. In the
event Employee is not a participant in a Welfare Benefits plan or the Pension
Plan prior to the Effective Date, then Company shall have no obligation to
provide that Welfare Benefits plan or the Pension Plan or other substantially
similar employee welfare and pension benefits as provided in this Section 6. For
purposes of this Section 6, if the Employee is not entitled to any future
benefit accruals in the Pension Plan as of the Effective Date the Employee shall
not be treated as a participant in the Pension Plan for purposes of accruing
benefits under the Pension Plan.





--------------------------------------------------------------------------------







7.
2005 PENSION EQUALIZATION PLAN; RESTORATION PLAN.



If Employee was a participant in the 2005 Pension Equalization Plan prior to the
Effective Date, then during the Protection Period, the Company or Successor
Employer shall continue to provide Employee with coverage and participation
under the 2005 Pension Equalization Plan or a substantially similar supplemental
retirement plan.


If Employee was a participant in the Restoration Plan prior to the Effective
Date, then during the Protection Period, the Company or Successor Employer shall
continue to provide Employee with coverage and participation under the
Restoration Plan or a substantially similar supplemental retirement plan. For
purposes of this Section 7, if the Employee is not entitled to any future
benefit accruals in the Restoration Plan as of the Effective Date the Employee
shall not be treated as a participant in the Restoration Plan for purposes of
accruing benefits under the Restoration Plan.


In no event shall coverage during the Protection Period be on a basis less
favorable in terms of benefit levels and coverage than the 2005 Pension
Equalization Plan and the Restoration Plan.


8.
OTHER BENEFITS.



(a)Executive and Fringe Benefits and Paid Time Off. During the Protection
Period, Employee shall be entitled to all executive and fringe benefits and
paid-time-off generally made available by the Company and Successor Employer to
its executives or other employees. Unless otherwise provided herein, the
executive and fringe benefits and paid- time-off provided to Employee shall be
on the same basis and terms as other similarly situated employees of the
Company, but in no event shall be less favorable than the most favorable
executive and fringe benefits or paid-time-off to Employee at any time within
one year period preceding the Effective Date, or if more favorable, at any time
thereafter.


(b)Expenses. Employee shall be entitled to receive prompt reimbursement of all
expenses reasonably incurred by him in connection with the performance of his
duties hereunder or for promoting, pursuing or otherwise furthering the business
or interests of the Company or Successor Employer. All reimbursements under this
Section 8(b) will be paid as promptly as administratively practicable, but in no
event later than by December 31st of the year next following the calendar year
in which the expense was incurred.


(c)
Indemnity. If, at the time of a Change in Control, the Employee was covered by
an Indemnity Agreement and/or Directors’ and Officers’ Insurance (D & O)
coverage, then the Indemnity Agreement and D & O coverage shall continue in full
force and effect throughout the Protection Period, and beyond the Protection
Period, with respect to claims arising out of acts or omissions of the Employee
prior to a Change in Control. If, following a Change in Control, Company or the
Successor Employer adopts substitute Indemnity Agreements, and/or D & O
coverage, for employees having substantially the same authority, duties, and
responsibilities as Employee, then Employee shall be entitled to receive the
benefit of such protection with respect to claims arising from acts or omissions
of Employee following a Change in Control. Payment for expenses to be reimbursed
under this Section 8(c) shall be made in accordance with the time specified
under the Indemnity Agreement or D & O coverage, but in no event later than by
December 31st of the year next following the year in which the expense was
incurred.






--------------------------------------------------------------------------------









9.
TERMINATION.



During the Protection Period, Employee’s employment hereunder may be terminated
under the following circumstances:


(a)Cause. The Company may terminate Employee’s employment for “Cause.” A
termination of employment is for “Cause” if Employee (1) enters a guilty plea,
pleads nolo contendre to, or is convicted of a felony offense that is
demonstrably injurious to the Company; (2) intentionally engages in other
conduct which is demonstrably injurious to the Company, monetarily or otherwise;
or (3) fails, after reasonable request, to cooperate with the Company or
governmental authorities in connection with a civil or criminal regulatory
investigation or proceeding, or other civil litigation involving the company;
provided, however, that no termination of Employee’s employment shall be for
Cause as set forth in clauses (2) or (3), unless (i) there shall have been
delivered to Employee a copy of a written Notice of Termination, at least thirty
(30) days in advance of the Termination Date, setting forth that Employee was
guilty of the conduct set forth in such applicable clause and specifying the
particulars thereof in detail; and (ii) Employee shall have been provided an
opportunity to be heard by the Board (with the assistance of Employee’s counsel
if Employee so desires). No act, nor failure to act, on Employee’s part shall be
considered “intentional” unless he has acted, or failed to act, with an absence
of good faith and without a reasonable belief that his action or failure to act
was in the best interest of the Company. Notwithstanding anything contained in
this Agreement to the contrary, no failure to perform by Employee after a Notice
of Termination is given to the Employee shall constitute Cause for purposes of
this Agreement.


(b)Disability. The Company may terminate Employee’s employment after the
Employee’s Disability Date. Employee shall be entitled to the compensation and
benefits provided for under this Agreement for any period during the Protection
Period and prior to the Employee’s Disability Date, during which Employee is
unable to work due to a physical or mental infirmity, and up to the Employee’s
Disability Date. Notwithstanding anything contained in this Agreement to the
contrary, and subject to applicable law and the provisions of the Company’s
long-term disability policy, until the Termination Date specified in a Notice of
Termination relating to Employee’s Disability, Employee shall be entitled to
return to his position with the Company as set forth in this Agreement, in which
event no Disability Date will be deemed to have occurred.


(c)Good Reason. During the Protection Period, the Employee may terminate his
employment for “Good Reason.” For purposes of this Agreement, “Good Reason”
shall mean the occurrence after the Effective Date of any of the events or
conditions described below.


(i)A material reduction of the Employee’s authority, duties, or responsibilities
from those in effect immediately prior to the Effective Date;





--------------------------------------------------------------------------------









(ii)A material reduction in the Employee’s “base compensation” within the
meaning of such term under the Final Treasury Regulations issued under Code
Section 409A, or a failure to pay the Employee any compensation or benefits to
which he is entitled within a reasonable period after the date due, provided
that such failure to pay constitutes a material breach under subsection 9(c)(vi)
(unless otherwise specified in authority under Code Section 409A, a material
reduction in base compensation for this purpose shall occur if the Employee’s
base compensation is reduced by two percent (2%) or more of the base
compensation as in effect immediately prior to such reduction);


(iii)Any material breach by the Company of any provision of this Agreement,
including, but not limited to, the Company’s failure to provide the Employee
Welfare and Pension Benefits or the Pension Equalization Plan or Restoration
Plan benefits, as set forth in Sections 6 and 7, provided that such failure
constitutes a material breach under subsection 9(c)(vi);


(iv)The Company’s requiring the Employee to be based outside a 50-mile radius
from Employee’s usual and normal place of work prior to the Change in Control,
except for reasonably required travel on the Company’s business which is not
substantially greater than such travel requirements prior to the Effective Date;


(v)Any purported termination of the Employee’s employment for Cause by the
Company which does not comply with the terms of Section 9(a), provided that such
termination constitutes a material breach under subsection 9(c)(vi); or


(vi)Any other action or inaction that constitutes a material breach by the
Company of the agreements under which the Employee provides services including,
but not limited to, the failure of the Company to obtain an agreement,
satisfactory to the Employee, from any Successor Employer or assign of the
Company, to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be obligated to perform under this
Agreement, as contemplated in Section 14.


In order to effectuate a termination for Good Reason under this Section 9(c),
the Employee shall, within 90 days after the initial existence of the condition,
deliver written notice to the Company stating the grounds for Good Reason in
support of termination. The Company may, within 30 days after receipt of such
notice, remedy the condition, in which case the Good Reason for termination
shall be deemed not to have occurred. For purposes of determining the amount of
any cash payment payable to the Employee in accordance with Section 10, any
reduction in compensation or benefit that would constitute Good Reason hereunder
shall be deemed not to have occurred.





--------------------------------------------------------------------------------









10.
COMPENSATION UPON TERMINATION.



Upon termination of Employee’s employment, prior to the end of the Protection
Period, Employee shall be entitled to the following compensation and benefits:


(a)If Employee’s employment with the Company shall be terminated (i) by the
Company for Cause or Disability, or (ii) by reason of Employee’s death, or (iii)
by Employee without “Good Reason” pursuant to Section 9(c), the Company shall
pay Employee all amounts earned or accrued through the Termination Date, but not
paid as of the Termination Date, including all Annual Compensation,
reimbursement for reasonable and necessary expenses incurred by Employee on
behalf of the Company during the period ending on the Termination Date, together
with accrued vacation pay, and paid time off (collectively “Accrued
Compensation”). In addition to the foregoing, if the Employee’s employment is
terminated by the Company for Disability or by reason of the Employee’s death,
the Company shall pay to the Employee or his beneficiaries an amount equal to
the “Pro Rata Bonus” which shall mean an amount equal to 100% of the target
bonus that the Employee would have been eligible to receive for the Company’s
fiscal year in which the Employee’s employment terminates, multiplied by a
fraction, the numerator of which is the number of days in such fiscal year
through the Termination Date and the denominator of which is 365. All amounts
payable under this Section 10(a) shall be paid in a lump sum within 60 days
following the Employee’s Termination Date.


(b)If the Employee’s employment with the Company shall be terminated (other than
by reason of death) (i) by the Company other than for Cause or Disability, or
(ii) by Employee for Good Reason, then following his Termination Date, the
Employee shall be entitled to the following:


(i)The Company shall pay Employee all Accrued Compensation and a Pro Rata Bonus.


(ii)The Company shall pay Employee, in lieu of any further compensation for
periods subsequent to the Termination Date, a lump sum severance payment, in
cash, in an amount equal to two times (2x) the Employee’s Severance
Compensation. Notwithstanding the foregoing, if the Employee is an executive
officer who has attained the age of 63 on the Termination Date, the severance
payment to be paid under this subsection shall be the amount described above
multiplied by a fraction, the numerator of which shall be the number of days
remaining until the Employee’s 65th birthday, and the denominator of which shall
be 730. The lump sum severance payment described in this paragraph shall be paid
within 60 days after the Employee’s Termination Date (unless the Company’s
deduction for the payment is restricted by Code Section 162(m), in which case
payment must be made as soon as practicable or as soon as the payment becomes
deductible).


(iii)Within ten (10) business days after the Termination Date, and as a
condition of receiving payments provided in subsection 10(b)(ii) above, Employee
shall execute and deliver to Company the Waiver and Release Agreement
(“Release”) in the same form as attached hereto as Exhibit A. The severance
payment shall not be paid unless the Employee has executed and delivered the
Release, and the Release has become irrevocable as provided therein. Prior to
the Effective Date, the Company may revise the Release to conform to applicable
law, so long as the Release does not increase the obligations of Employee
thereunder.





--------------------------------------------------------------------------------









(iv)If Employee, prior to the Termination Date, was a participant in any Welfare
Benefits, the Company or the Successor Employer, or any affiliate of the
Successor Employer as determined under the rules of Code Sections 414(b) and
(c), shall at its expense continue on behalf of Employee and his dependents and
beneficiaries, for a period of two (2) years following the Termination Date, the
Welfare Benefits or similar benefits no less favorable than the benefit levels
and coverage provided to Employee prior to the Termination Date. Following the
two year period, the Company or the Successor Employer shall provide to the
Employee Welfare Benefits (whether in active or subsequent inactive status)
under terms at least as favorable as provided to other Company or Successor
Employer employees. Employee shall pay the employee portion of applicable
premiums required to be paid by similarly-situated active employees (or retired
employees in the case that the Employee is retired) of the Company. At its
election, the Company may provide Employee and his dependents with equivalent
benefits outside the Welfare Benefits plans (though not by method of direct cash
payment). The Company’s obligation with respect to the foregoing benefit shall
be discontinued in the event that Employee becomes covered under the health
insurance coverage of a subsequent employer, other than the Successor Employer
or any affiliate thereof, which does not contain any exclusion or limitation
with respect to any preexisting condition of the Employee and his dependents.
For purposes of this provision, Employee shall have a duty to inform Company as
to the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment. The continued coverage or provision of
equivalent benefits under this subsection 10(b)(iv) or subsection 10(b)(v) shall
be provided in a manner that is intended to satisfy an exception to Code Section
409A, and therefore not treated as an arrangement providing for nonqualified
deferred compensation that is subject to taxation under Code Section 409A,
including (i) providing such benefits on a nontaxable basis to Employee, (ii)
providing for the reimbursement of medical expenses incurred during the time
period during which Employee would be entitled to continuation coverage under a
group health plan of the Company pursuant to Code Section 4980B (i.e., COBRA
continuation coverage), (iii) providing that such benefits constitute the
reimbursement or provision of in-kind benefits payable at a specified time or
pursuant to a fixed schedule as permitted under Code Section 409A, or (4) such
other manner as determined to be in compliance with an exception from being
treated as nonqualified deferred compensation that is subject to taxation under
Code Section 409A.


(v)If Employee was a participant in the Retiree Healthcare Plan immediately
prior to a Change in Control, then as of Employee’s Termination Date, the
Employee’s benefit under the Retiree Healthcare Plan shall be determined as if
(i) Employee had completed an additional two (2) Years of Plan Participation (as
defined in the Retiree Healthcare Plan), and (ii) Employee were two (2) years
older for determining eligibility for plan benefits. Furthermore, if the
Employee is not eligible for benefits after the age and participation
adjustment, then the Retirement Medical Savings Account (after adjustment for
two years of participation) will be considered vested, and upon attainment of
age 55 the Employee shall be deemed eligible for Retiree Healthcare Plan
benefits, with the vested Retirement Medical Savings Account available to offset
premiums. At its election, the Company may provide Employee and his dependents
with equivalent benefits outside the Retiree Healthcare Plan (though not by
method of direct cash payment).





--------------------------------------------------------------------------------







(vi)If Employee was a participant in the 2005 Pension Equalization Plan
immediately prior to a Change in Control, then as of Employee’s Termination
Date, the Employee’s benefit under the 2005 Pension Equalization Plan shall be
determined as if (i) Employee had completed an additional two (2) Years of Plan
Participation (as defined in the 2005 Pension Equalization Plan), and (ii)
Employee received Annual Compensation (as defined in Section 5) during each
additional Year of Plan Participation.


If Employee was a participant in the Restoration Plan and the Pension Plan
immediately prior to a Change in Control, then as of Employee’s Termination
Date, Employee’s Restoration Plan benefit shall be determined as if (i) Employee
completed two (2) additional years of Credited Service under the Pension Plan,
and (ii) the Employee received Annual Compensation (as defined in Section 5)
during each additional year of Credited Service. For purposes of this subsection
10(b)(vi), if the Employee is not entitled to any future benefit accruals in the
Restoration Plan as of the Effective Date the Employee shall not receive any
additional Credited Service or Annual Compensation when determining their
Restoration benefit.


Furthermore, the Employee shall be made 100% vested for purposes of both the
2005 Pension Equalization Plan and Restoration Plan, if the Employee is a
participant in such plans (for purposes of this subsection) and is not already
fully vested.


(vii)If Employee was a participant in the Nonqualified Deferred Compensation
Plan immediately prior to a Change in Control, then as of Employee’s Termination
Date, Employee’s Non-Elective Account in the Nonqualified Deferred Compensation
Plan shall become immediately vested and be determined as if (i) Employee had
completed two (2) additional Plan Years of participation and earned the related
Supplemental Matching Contributions, Supplemental Retirement Contributions, and
Supplemental Target Contributions (all as defined in the Nonqualified Deferred
Compensation Plan); no investment earnings shall be attributed for this
additional period, and (ii) Employee received Annual Compensation (as defined in
Section 5) during each additional Plan Year of participation.


For purposes of this subsection 10(b)(vii), the additional contributions under
the Nonqualified Deferred Compensation Plan (Supplemental Matching
Contributions, Supplemental Retirement Contributions, and Supplemental Target
Contributions) shall be determined without regard to any offsets from the
Retirement Savings Plan. (This has the same effect as if the Supplemental
Matching Contributions and Supplemental Retirement Contributions were determined
on total pay rather than only on pay over IRS pay limits.)





--------------------------------------------------------------------------------







(viii)
Notwithstanding any provision herein to the contrary, if the Employee is a
“specified employee” (as defined for purposes of Code Section 409A), no payment
under this Agreement shall be made before the date which is six (6) months after
the date of the Employee’s Termination Date, or such earlier date upon which
such amount can be paid or provided under Code Section 409A without being
subject to additional taxes thereunder, if such payment constitutes deferred
compensation subject to Code Section 409A. To the extent that the Agreement
provides for such nonqualified deferred compensation, it is intended to be
compliant with Code Section 409A, and shall be interpreted and administered
accordingly.



11.
OFFSET.



Employee shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, and except as
provided in Section 10(b)(iv), such payments shall not be reduced whether or not
Employee obtains other employment.


12.
TAX EFFECT.



No additional payments shall be made to the Employee to account for any excise
taxes, income taxes, interest or penalties the employee may incur due to receipt
of any Severance Compensation payment or distribution of any type by the
Company.


In the event it shall be determined that any Severance Compensation payment or
distribution of any type by the Company, or by any Affiliate of the Company, or
by any Person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Code Section 280G) or any Affiliate of such Person, to or for the benefit of
the Employee, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the “Total Payments”) (including
but not limited to distribution of stock or options which vest upon a Change in
Control pursuant to the Omnibus Incentive Stock Plan), is or will be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and the
amount of the Total Payments after reducing for the Excise Tax does not exceed
the largest amount that would result in no portion of the Total Payments being
subject to the Excise Tax (the “Safe Harbor Amount”), the Employee’s Total
Payments shall be reduced to an amount equal to the Safe Harbor Amount. However,
if the amount of the Total Payments after reducing for the Excise Tax exceeds
the Safe Harbor Amount, then no reduction shall be applied to the Total
Payments. In applying any reduction required herein, Employee may elect whether
the non-cash severance benefits or the cash severance benefits shall first be
reduced.


13.
OUTPLACEMENT SERVICES.



The Company shall, at its expense, permit the Employee to participate in
outplacement assistance services, as determined by the Company, which are: (a)
as to executive officers, at a level appropriate for senior management of a
public company; and (b) not more than six (6) months in duration. Outplacement
services shall be provided in kind; cash shall not be paid in lieu thereof, nor
will cash compensation be increased if Employee declines or does not use
outplacement services. All outplacement services shall be provided by the last
day of the second calendar year beginning after the Employee’s Termination Date.





--------------------------------------------------------------------------------







14.
SUCCESSORS AND ASSIGNS.



This Agreement shall be fully binding upon any Successor Employer or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
the business and/or assets of the Company, in the same manner and to the same
extent that the Company would be obligated under this Agreement as if no
succession had taken place. In the case of any transaction in which a successor
or assign would not by the foregoing provision, or by operation of law, be bound
by this Agreement, the Company shall require such successor or assign to
expressly and unconditionally assume and agree to perform all the obligations of
the Company and each Employer under this Agreement, in the same manner and to
the same extent that the Company and each Employer would be required to perform
it if no such succession or assignment had taken place. Any failure to obtain
such assumption and continuation of this Agreement shall constitute a material
breach hereof.


Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Employee, his beneficiaries or legal representatives,
except by will or by the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Employee’s legal personal
representative.


15.
FEES AND EXPENSES.



The company shall pay all legal fees and related expenses (including the costs
of experts, evidence and counsel) reasonably and in good faith incurred by the
Employee as they become due as a result of (a) the Employee’s termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination of employment), (b) the Employee seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Employee is
or may be entitled to receive benefits; provided, however, that the
circumstances set forth in clauses (a) and (b) of this Section (other than as a
result of the Employee’s termination of employment at the expiration of the
Protection Period) occurred on or after the Effective Date. For purposes of this
Section 15, the Employee will not be deemed to have incurred legal fees or
expenses reasonably or in good faith if, following resolution of a dispute under
this Agreement, he has failed to prevail on at least one material issue in
dispute. In addition, only with regard to claims by the Employee based on
wrongful termination, employment discrimination, the Fair Labor Standards Act,
or worker’s compensation statutes, in no event shall the Company pay any legal
fees or related expenses in accordance with this Section 15 unless (i) such fees
and expenses are incurred with respect to a bona fide claim by the Employee and
(ii) no payment of legal fees or related expenses shall be made with respect to
such claims to the extent that they are incurred with respect to benefits that
would have been paid regardless of a claim by the Employee, even if such amounts
are paid or modified as part of a settlement or award resolving an actual bona
fide claim.


16.
NOTICE.



For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other. All notices and
communications shall be deemed to have been received on the date of delivery
thereof on the third business day after the mailing thereof, except that notice
of change of address shall be effective only upon receipt.





--------------------------------------------------------------------------------









17.
NONEXCLUSIVITY OF RIGHTS.



Except as expressly provided herein, nothing in this Agreement shall prevent or
limit Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries or affiliates and for which Employee may qualify, nor shall
anything herein limit or reduce such rights as Employee may have under any other
agreements with the Company or any of its subsidiaries or affiliates. Amounts
which are vested benefits or which Employee is otherwise entitled to receive
under any plan or program of the Company or any of its subsidiaries or
affiliates shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement; provided, however, and notwithstanding
anything contained in this Agreement, in the event that Employee is not a
participant in or eligible to participate in any Welfare Benefits or the Pension
Plan, then nothing contained in this Agreement shall be deemed to provide for or
suggest the right in Employee to be a participant in or be eligible to
participate in the Welfare Benefits or the Pension Plan.


18.
MISCELLANEOUS.



No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by Employee
and the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.


19.
GOVERNING LAW.



This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of South Dakota.


20.
SEVERABILITY.



The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


21.
NO GUARANTEED EMPLOYMENT.



Employee and the Company acknowledge that, except as may otherwise be provided
under any other written agreement between Employee and the Company, the
employment of Employee by the Company is “at will” and, prior to the Effective
Date, may be terminated by either Employee or the Company at any time. Moreover,
if prior to the Effective Date, Employee’s employment with the Company
terminates, Employee shall have no further rights under this Agreement.





--------------------------------------------------------------------------------









22.
NO ADMINISTRATION.



The parties hereto understand and agree that this Agreement shall not be subject
to a separate ongoing administrative scheme to administer the benefits of this
Agreement, as the parties agree that the benefits provided hereunder that are
not subject to the terms of a separate plan are capable of simple or mechanical
determination upon the happening or a required event or events.


23.
SUBSIDIARY DEEMED TO BE COMPANY FOR PORTIONS OF AGREEMENT.



In the event that subsequent to the date of this Agreement the Employee becomes
an employee of a subsidiary or Affiliate of the Company, or in the event that
any Employee is an employee of a subsidiary or Affiliate of the Company, the
references to “Company” in this Agreement shall be deemed to be a reference to
the subsidiary or Affiliate which may employ the Employee to the full extent
necessary or appropriate to preserve the intent of this Agreement; provided,
however, nothing herein shall mean or suggest that any benefits are applicable
hereunder upon a Change in Control of a subsidiary or Affiliate rather than the
Company.


24.
ENTIRE AGREEMENT.



This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter
hereof.


Dated this 15th day of November, 2016.


 
 
 
 
 
 
BLACK HILLS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:_________________________________
 
 
 
David R. Emery
 
 
 
Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
____________________________________


















--------------------------------------------------------------------------------















EXHIBIT A


WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (the “Waiver and Release”) is entered into by
and among Black Hills Corporation (“Company”) and
___________________(“Employee”) this ________________
day of    ________________,__________.


1.General Waiver and Release. For and in consideration of the agreement of
Company to provide Employee the severance benefits described in that certain
Change in Control Agreement, dated as of ____________    , 20____ , between
Employee and the Company (the “Agreement”), Employee, with the intention of
binding himself and all of his heirs, executors, administrators and assigns,
does hereby release, remise, acquit and forever discharge the Company, and all
of their respective past and present officers, directors, stockholders,
employees, agents, parent corporations, predecessors, subsidiaries, affiliates,
estates, successors, assigns and attorneys (hereinafter collectively referred to
as “Released Parties”) from any and all claims, charges, actions causes of
action, sums of money due, suites, debts, covenants, contracts, agreements,
rights, damages, promises, demands or liabilities (hereinafter collectively
referred to as “Claims”) whatsoever, in law or in equity, whether known or
unknown, suspected or unsuspected, which Employee, individually or as a member
of any class, now has, owns or holds or has at any time heretofore ever had,
owned or held against the Released Parties, which arise out of or are in any way
connected with Employee’s employment with the Company or any of the Released
Parties or the termination of any such employment relationship, including, but
not by way of limitation, Claims pursuant to federal, state or local statute,
regulation, ordinance or common-law for (i) employment discrimination; (ii)
wrongful discharge; (iii) breach of contract; (iv) tort actions of any type,
including those for intentional or negligent infliction of emotional harm; and
(v) unpaid benefits, wages, compensation, commissions, bonuses or incentive
payments of any type, except as follows:


a.
Those obligations of the Company and its affiliates under the Agreement,
pursuant to which this Waiver and Release is being executed and delivered;



b.
Claims, if any, for Employee’s accrued or vested benefits under the retirement
plans, savings plans, investment plans and employee welfare benefit plans, if
any, of the Released Parties (within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), as amended;
provided, however, that nothing herein is intended to or shall be construed to
require the Released Parties to institute or continue in effect any particular
plan or benefit sponsored by the Released Parties and the Company and all other
Released Parties hereby reserve the right to amend or terminate any such plan or
benefit at any time; and



c.
Any rights to indemnification or advancement of expenses to which Employee may
otherwise be entitled pursuant to the Articles of Incorporation or Bylaws of any
of the Released Parties, or by contract or applicable law, as a result of
Employee’s service as an officer or director of any of the Released Parties.






--------------------------------------------------------------------------------







Employee further understands and agrees that he has knowingly relinquished,
waived and forever released any and all remedies arising out of the aforesaid
employment relationship or the termination thereof, including, without
limitation, claims for back pay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damage, exemplary damages,
costs, expenses and attorneys’ fees.


2.Waiver and Release of ADEA Claims. Without limiting the generality of the
foregoing, and also for and in consideration of the Company’s agreement to
provide Employee severance payments and benefits as described in the Agreement,
Employee specifically acknowledges and agrees that he does hereby knowingly and
voluntarily release the Company and all other Released Parties from any and all
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. Section
621, et seq. (“ADEA”), which Employee ever had or now has from the beginning of
time up to the date this Waiver and Release is executed, including, but not by
way of limitation, those ADEA Claims which are in any way connected with any
employment relationship or the termination of any employment relationship which
existed between the Company or any other Released Parties and Employee. Employee
also acknowledges that he has been provided with a notice, as required by the
Older Workers Benefit Protection Act of 1990, that contains (i) information
about the individuals covered under the Agreement, (ii) the eligibility factors
for participation in the Agreement, (iii) the time limits applicable to the
Agreement, (iv) the job titles and ages of the employees designated to
participate in the Agreement, (v) and the ages of the employees in the same job
classification who have not been designated to participate in the Agreement.
Employee further acknowledges and agrees that he has been advised to consult
with an attorney prior to executing this Waiver and Release and that he has been
given forty-five (45) days to consider this Waiver and Release prior to its
execution. Employee agrees that in the event that he executes this Waiver and
Release prior to the expiration of the forty-five (45) day period, he shall
waive the balance of said period. Employee also understands that he may revoke
this Waiver and Release of ADEA Claims at any time within seven (7) days
following its execution and that, if Employee revokes this waiver and Release of
ADEA Claims within such seven (7) day period, it shall not be effective or
enforceable and he will not receive the above-described consideration or any
payments provided for in the Agreement that have not been paid.


3.Covenant Not to Sue. Employee acknowledges and agrees that this Waiver and
Release may not be revoked at any time after the expiration of the seven (7) day
revocation period and that he will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Waiver and Release. Should Employee ever attempt to challenge the terms of this
Waiver and release, attempt to obtain an order declaring this Waiver and release
to be null and void, or institute litigation against any of the released Parties
based upon a Claim other than an ADEA Claim which is covered by the terms of
this Waiver and Release, Employee will as a condition precedent to such action
repay all monies paid to him under the terms of this Waiver and Release.
Furthermore, if Employee does not prevail in an action to challenge this Waiver
and Release, to obtain an order declaring this Waiver and release to be null and
void, or in any action against any of the Released Parties based upon a Claim
other than an ADEA Claim which is covered by the Waiver and release set forth
herein, Employee shall pay to the Company and/or the appropriate Released
Parties all their costs and attorneys’ fees incurred in their defense of
Employee’s action.





--------------------------------------------------------------------------------







Provided, however that it is understood and agreed by the parties that Employee
shall not be required to repay the monies paid to him under the terms of this
Waiver and Release or pay the Company and/or the appropriate Released Parties
all their costs and attorneys’ fees incurred in their defense of Employee’s
action (except those attorneys’ fees or costs specifically authorized under
federal law) in the event that Employee seeks to challenge his Waiver and
Release of Claims under the ADEA.


4.Denial of Liability. Employee acknowledges and agrees that neither the payment
of severance payments or benefits under the Agreement nor this Waiver and
release is to be construed in any way as an admission of any liability
whatsoever by Company or any of the other released Parties, by whom liability is
expressly denied.


5.Agreement Not to Seek Further Relief. Employee acknowledges and agrees that he
has not, with respect to any transaction or state of facts existing prior to the
date of execution of this Waiver and Release, filed any complaints, charges or
lawsuits against any of the Released Parties with any governmental agency or any
court or tribunal, and that he will not do so at any time hereafter. Employee
further acknowledges and agrees that he hereby waives any right to accept any
relief or recovery, including costs and attorneys’ fees that may arise from any
charge or complaint before any federal, state or local court or administrative
agency against the Released Parties.


6.Company Property and Confidential Information. Employee agrees that he will
not retain or destroy, and will immediately return to the Company, any and all
property of the Company in his possession or subject to his control, including,
but not limited to, keys, credit and identification cards, personal items or
equipment provided for his use, customer files and information, all other files
and documents relating to the Company and its business, together with all
written or recorded materials, documents, computer disks, plans, records or
notes or other papers belonging to the Company. Employee further agrees not to
make, distribute or retain copies of any such information or property.


The Employee shall hold in a fiduciary capacity of the benefit of the Company
all material proprietary information, knowledge or data relating to the Company
or any of its affiliated companies, and their respective businesses, which shall
have been obtained by the Employee during the Employee’s employment by the
Company or any of its affiliated companies and which shall not be or become
public knowledge. Employee agrees after termination of the Employee’s employment
with the Company, the Employee shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it.


7.Non-Competition. Employee agrees for a period of one-year following his or her
Termination Date, he or she shall not, without the written express consent of
the Company, directly or indirectly, alone or as a partner, owner, officer,
director, employee, or consultant of any other firm, business or entity, engage
in any activity in competition with the Company; provided, however, that the
foregoing shall not be construed to preclude the Employee from making any
investments in any securities to the extent such securities are traded on a
national exchange or over-the-counter market and such investment does not exceed
five percent (5%) of the issued and outstanding voting securities of such
issuer.





--------------------------------------------------------------------------------









8.Non-Solicitation. Employee agrees for a period of two-years following his or
her Termination Date, he or she shall not, directly or indirectly, whether for
his or her own benefit or on behalf of another: (i) hire or offer to hire any of
the Company’s officers, employees or agents; (ii) persuade, or attempt to
persuade, any officer, employee or agent of the Company to discontinue any
relationship with the Company; or (iii) solicit or divert or attempt to divert
any customer or supplier of the Company then doing business in the Company’s
service territory.


9.Non-Disparagement. Employee agrees for a period of two-years following his or
her Termination Date, he or she shall not, directly or indirectly, disparage,
criticize, or otherwise make derogatory statements regarding the Company or any
aspect of management policies, operations, practices, or personnel of the
Company. Notwithstanding the foregoing, nothing contained herein will be deemed
to restrict the Employee from providing information to any governmental or
regulatory agency (or in any way limit the content of such information) to the
extent the Employee is required to provide such information pursuant to
applicable law or regulation; nor will the foregoing restrict the Employee from
enforcing his or her rights under this Agreement.


10.Supersedes All Other Non-Competition, Non-Solicitation and Non- Disparagement
Agreements. Employee agrees, that in the event of a Termination Date under this
Agreement, the foregoing Section 7. Non-Competition, Section 8. Non-
Solicitation and Section 9.Non-Disparagement supersedes any other
non-competition, non-solicitation or non-disparagement agreements or provisions
that may have been in place prior to the Termination Date.


11.Confidentiality Agreement. Employee acknowledges that the terms of this
Waiver and Release must be kept confidential. Accordingly, Employee agrees not
to disclose or publish to any person or entity, except as required by law or as
necessary to prepare tax returns, the terms and conditions or sums being paid in
connection with this Waiver and Release.


12.Cooperation. Employee agrees to cooperate with the Company and its attorneys
in connection with all lawsuits, claims, investigations, or similar proceedings,
including the provision of testimony as my reasonably be required, arising out
of or in any way related to Employee’s employment by the Company or any of its
Subsidiaries.


13.Acknowledgement. Employee acknowledges that he has carefully read and fully
understands the terms of this Waiver and Release and the Agreement and that this
Waiver and Release is executed by Employee voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Released Parties as to the merits, legal liabilities or value of his
claims. Employee further acknowledges that he has had a full and reasonable
opportunity to consider this waiver Release and that he has not been pressured
or in any way coerced into executing this Waiver and Release.


14.Choice of Laws. This Waiver and Release and the rights and obligation so the
parties hereto shall be governed and construed in accordance with the laws of
the State of South Dakota.





--------------------------------------------------------------------------------









15.Severability. With the exception of the waiver and releases contained in
Sections 1 and 2 hereof, if any provision of this waiver and Release is
unenforceable or is held to be unenforceable, such provision shall be fully
severable, and this Waiver and Release and its terms shall be construed and
enforced as if such unenforceable provision had never comprised a part hereof,
the remaining provisions hereof shall remain in full force and effect, and the
court construing the provisions shall add as a part hereof a provision as
similar in terms and effect to such unenforceable provision as may be
enforceable, in lieu of the unenforceable provision In the event that both of
the releases contained in Sections 1 and 2 are unenforceable or are held to be
unenforceable, the parties understand and agree that the remaining provisions of
this Waiver and Release shall be rendered null and void and that neither party
shall have any further obligation under any provision of this Waiver and
Release.


16.Entire Agreement. This document contains all terms of the Waiver and Release
and supersedes and invalidates any previous agreements or contracts regarding
the same subject matter. No representations, inducements, promises or
agreements, oral or otherwise, which are not embodies herein shall be of any
force or effect.


Please read this document carefully, as it
includes a release of claims.
IN WITNESS WHEREOF, the undersigned acknowledges that he has read this Waiver
and Release Agreement and sets his hand and seal this ___________    day of
___________, 20_____.


 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
______________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
BLACK HILLS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:___________________________________
 
 
 
Title:
 














